 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDucane Heating Corporation and InternationalUnion of Electrical, Radio and Machine Work-ers, AFL-CIO. Case 11-CA-8053 and 11-CA-8252January 13, 1981DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn May 12, 1980, Administrative Law Judge Jo-sephine H. Klein issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judgeand to adopt her recommended Order, as modifiedherein. 3' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing her find-ings. Nor do we find merit in Respondent's contention that, because theAdministrative Law Judge generally discredited its witnesses and cred-ited the General Counsel's witnesses, her credibility resolutions are erro-neous or attended by bias or prejudice. N.L.R.B. v. Pittsburgh SteamshipCompany, 337 U.S. 656 (1949). We further find without merit Respon-dent's contention that the Administrative Law Judge otherwise has evi-denced bias and prejudice which warrants ordering a hearing de novobefore a different administrative law judge, or, alternatively, dismissal ofthe complaint. Accordingly, we hereby deny Respondent's motion for re-hearing.In adopting the Administrative Law Judge's credibility resolutions, wefind it unnecessary to pass on her discussion of the applicability of UnitedStates v. Nobles, 422 U.S. 225 (1975), to proceedings before the Board. Inthis connection we note that the Administrative Law Judge suggestedthat she might draw an adverse inference from Respondent's refusal toproduce a pretrial affidavit. However, it is clear from her Decision thatneither her credibility resolutions nor the ultimate findings of violationsturned on the drawing of such an inference.2 The Administrative Law Judge concluded that Respondent violatedSec. 8(a)(1) of the Act by the remarks of Vice President John Ducate,Jr., during his March 21, 1979, speech to employees in which he in-formed them that unionization would deprive them of direct communica-tion with management concerning grievances and other problems. Whilewe adopt the finding of this violation, we do so because we concludethat Ducate's remarks, rather than constituting a mere misrepresentation,reasonably could be construed by the employees as a threat, particularlyin light of the other unlawful statements made by him during the March21 speech. In this regard, we also note that the complaint specifically al-leged Ducate's remarks to be a threat and that the Administrative LawJudge found that Respondent violated the Act "as alleged" and referredto Ducate's remarks as a threat in her Conclusions of Law.We agree with the Administrative Law Judge's conclusion that Re-spondent violated Sec. 8(a)(1) of the Act at the employee meeting onMarch 21, 1979, when Vice President Ducate so emphasized the occur-rence of stike violence as to give the impression that such conduct wouldinevitably follow if the employees chose union representation. However,254 NLRB No. 30ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Ducane Heating Corporation, Blackville, SouthCarolina, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order, as so modified:1. Insert the following as paragraph l(g) and re-letter the subsequent paragraphs accordingly:"(g) Representing to employees that unionizationwill inevitably lead to strikes and violence."2. Substitute the attached notice for that of theAdministrative Law Judge.the Administrative Law Judge inadvertently omitted from her recom-mended Order a remedy for this violation. Accordingly, we shall modifythe recommended Order.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT impose any greater restrictionupon employees' soliciting membership in and/or support for International Union of Electri-cal, Radio and Machine Workers, AFL-CIO,or any other labor organization, than weimpose on other solicitations by employees.WE WILL NOT threaten to stop doing favorsfor employees if they support the above-namedUnion or any other labor organization.WE WILL NOT threaten any employees withdischarge or with closure or moving of ourBlackville, South Carolina, facility if the em-ployees choose to be represented by theabove-named Union or any other labor organi-zation.WE WILL NOT grant increased benefits todiscourage employee support for the above-named Union, or any other labor organization.WE WILL NOT threate" that employees willnot be permitted personally to talk to repre-sentatives of management concerning griev-ances and similar matters if the employeeselect to be represented by a union.112 DUCANE HEATING CORPORATIONWE WILL NOT threaten that employees willbe denied promotions or other job opportuni-ties if they choose to be represented by aunion.WE WILL NOT represent to employees thatunionization will eventually lead to strikes andviolence.WE WILL NOT warn, suspend, discharge, orotherwise discipline any employees becausethey have joined or supported, now support,or will join or support International Union ofElectrical, Radio and Machine Workers,AFL-CIO, or any other labor organization.WE WILL NOT in any like or related mannerinterfere with our employees' rights, guaran-teed under the law, to organize, to form, join,or assist a union, to bargain through the unionthey might choose, to act together for theirmutual aid or protection, or to refuse to doany of these things.WE WILL offer to give Norman Wise backhis job (or, if that job no longer exists, anequal job), with the same rights and privilegeshe would have had if we had not fired him.WE WILL remove from our files and re-cords, and will destroy any reference to, thewarning we gave Randolph McCrea on De-cember 1, 1978; the disciplinary suspension weimposed on Moses Bryant on December 15,1978; and the discharge of Norman Wise onDecember 8, 1978.WE WILL pay Norman Wise and MosesBryant all pay they lost when Wise was firedand Bryant was suspended, with interest.All our employees are free to become or remainmembers of International Union of Electrical,Radio and Machine Workers, AFL-CIO, or anyother union, or to refrain from any such activity.DUCANE HEATING CORPORATIONDECISIONJOSEPHINE H. KLEIN, Administrative Law Judge: Pur-suant to a charge filed on December 22, 1978 (amendedon January 8, 1979), by International Union of Electrical,Radio and Machine Workers, AFL-CIO (herein calledthe Union), a complaint was issued on February 7, 1979,against Ducane Heating Corporation (herein called Re-spondent or the Company). On March 28, 1979, a secondcharge was filed, after which, on May 10, 1979, the twocases were consolidated and a consolidated complaintwas issued. The consolidated complaint alleges that onnumerous occasions since early October 1978 Respon-dent has engaged in conduct which has interfered with,coerced, or restrained the production and maintenanceemployees at its Blackville, South Carolina, plant in theexercise of their rights guaranteed by Section 7 of theAct,' all in violation of Section 8(aX)(1) of the Act, andthat, in violation of Section 8(a)(3) of the Act, Respon-dent warned employee Randolph McCrea on December1, 1978; discharged employee Norman Wise on Decem-ber 8, 1978; and on December 15, 1978, suspended em-ployee Moses Bryant for 5 days.Pursuant to due notice, a hearing was held before mein Aiken, South Carolina, on October 30 through No-vember 3, 1979. All parties were represented by counseland were granted full opportunity to be heard and topresent oral and written evidence and argument. Post-trial briefs have been filed on behalf of the GeneralCounsel and the Union. Respondent has not filed a brief.Upon the entire record, together with careful observa-tion of the witnesses and consideration of the briefs, Imake the following:FINDINGS OF FACTI. PRELIMINARY FINDINGSRespondent, a South Carolina corporation, with aplant at Blackville, South Carolina, is engaged in themanufacture and sale of heating equipment. During thepreceding year, a representative period, Respondent re-ceived at its Blackville plant goods and materials valuedin excess of $50,000 directly from points outside theState of South Carolina, and shipped products valued inexcess of $50,000 from its Blackville facility directly topoints outside the State of South Carolina. Respondent isnow, and has been at all times material herein, an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.The Union is, and has been at all times material herein,a labor organization within the meaning of Section 2(5)of the Act.It. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and ChronologyIn 1977, the Union conducted an organizing campaignamong Respondent's Blackville production and mainte-nance employees. An election was held, which the Unionlost.In October 1978 the Union embarked on a renewed or-ganizing campaign. Pursuant to a representation petitionfiled by the Union on February 8, 1979, and a Stipulationfor Certification Upon Consent Election, an election washeld on March 22, 1979 (Case I -RC-4655). The Unionlost the election by a vote of 254 to 166, with 6 chal-lenged and 4 void ballots. Previously, on December 22,1978, January 8, 1979, and February 7, 1979, respective-ly, a charge and an amended charge had been filed and acomplaint issued. The complaint alleged several viola-tions of Section 8(a)(l), the discriminatory 5-day suspen-sion of employee Moses Bryant on December 15, anddischarge of employee Norman Wise on December 8,1978.On March 28, 1979, Respondent filed a second chargeand objections to the election. On May 8, 1979, the Re-' National Labor Relations Act. as amended, 29 U.SC. § 151, et seq.113 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgional Director issued his report on objections. He sus-tained Respondent's first objection, based on the Compa-ny's antiunion campaign literature, posters, and captive-audience meetings, and recommended that the electionbe set aside on the basis of that objection. He further rec-ommended that, if the Board should reverse his recom-mendation that the election be set aside, and the Union'ssix remaining objections should be referred to the admin-istrative law judge who would hear the consolidatedcomplaint, which was soon to be issued. On August 16,1979, the Board affirmed the Regional Director's reportand ordered a second election. It was unnecessary forthe Board to consider any of the remaining objections.The conduct alleged in the objections is substantially thatalleged in the complaint here under consideration, butthe representation proceeding has not been consolidatedor assigned for hearing herein.B. General Comments on CredibilityThe present dispute is largely factual, depending in themain on credibility. Specific credibility resolutions willbe indicated where required in the course of this deci-sion. However, many of the specific resolutions will befacilitated by some preliminary general discussion.Respondent's counsel had carefully and fully preparedfor the present hearing. Respondent presented some 33witnesses, with much repetition and cumulation.2It was disclosed that Respondent had obtained signedpretrial statements from at least some of the witnesses.At the conclusion of Respondent's direct examination ofemployee Willie Ferguson, counsel for the GeneralCounsel requested that Respondent's counsel turn overany pretrial statements he had obtained from Ferguson.Conceding that Ferguson had signed a statement, Re-spondent's counsel rejected the General Counsel's re-quest, maintaining that: "The production of statements...applies to the production of statements in the pos-session of the NLRB and not in the possession of the Re-spondent; and it does not apply to the Respondent." Ideclined to order Respondent's counsel to turn Fergu-son's statement over to the opposing counsel, but I didstate that counsel's refusal to do so might be an elementconsidered by me in making credibility resolutions.3Re-spondent's counsel took exception to that remark.My refusal to direct Respondent to make Ferguson'sstatement available to the General Counsel for use incross-examination was a discretionary ruling based pri-marily on the absence of any applicable Board regula-tion4or, so far as I am aware, any relevant Board deci-2 At my urging, the parties entered into one stipulation of fact, whichapparently averted additional repetitive evidence.s I said: "[A]t this point, I will not direct counsel to turn over thestatement. I will, however, state that the refusal to turn over a statementwhich is admitted to have been made may have some effect on credibilityresolutions. I am not sure at this point whether it does or not."4 The Board has adopted a regulation covering statements given by theGeneral Counsel's witnesses in accordance with the Supreme Court's de-cision in Jencks v. United States, 353 U.S. 657 (1957), and the implement-ing Federal statute. 18 U.S.C.. Sec. 3500. See Board Rules and Regula-tions, Sec. 102.95.sion.5However, general principles appear to support theauthority of an administrative law judge, as a factfinder,to require that respondents make available to the GeneralCounsel (and presumably to charging parties) pretrialstatements of respondent's witnesses. See, particularly,United States v. Nobles, 422 U.S. 225 (1975).6 In Nobles,the defendant's counsel sought to impeach Governmentwitnesses by using a report written by an investigator re-tained by the defendant. Thereafter, defense counselstated that he would not furnish the investigator's reportto the prosecution for possible impeachment of the inves-tigator when he testified. The district court judge there-upon refused to permit the investigator to testify con-cerning interviews set forth in the report, which hadbeen used by defense counsel in cross-examining prosecu-tion witnesses. The Supreme Court sustained the trialjudge's action. In the course of his opinion for the court,Mr. Justice Powell said (422 U.S. at 230-231, 232):The dual aim of our criminal justice system is"that guilt shall not escape or innocence suffer,"...To this end, we have placed our confidence inthe adversary system, entrusting to it the primaryresponsibility for developing relevant facts onwhich a determination of guilt or innocence can bemade ....While the adversary system depends primarily onthe parties for the presentation and exploration ofrelevant facts, the judiciary is not limited to the roleof a referee or supervisor .... As we recently ob-served in United States v. Nixon, President of theUnited States, et al., [418 U.S. 683 (1974)] at 709:We have elected to employ an adversary systemof criminal justice in which the parties contest allissues before a court of law. The need to developall relevant facts in the adversary system is bothfundamental and comprehensive. The ends ofcriminal justice would be defeated if judgmentswere to be founded on a partial or speculativepresentation of the facts ........ Decisions of this Court repeatedly haverecognized the federal judiciary's inherent power torequire the prosecution to produce the previouslyrecorded statements of its witnesses so that the de-fense may get the full benefit of cross-examinationand the truth-finding process may be enhanced.... At issue here is whether, in a proper case, theprosecution can call upon that same power for pro-duction of witness statements that facilitate "full dis-closure of all the [relevant] facts." ...... The investigator's contemporaneous reportmight provide critical insight into the issues ofcredibility that the investigator's testimony wouldraise. It could assist the jury in determining theThe Board has fully accepted the applicability of the Jencks rule tocomplaint proceedings. See R-Rich Manufacturing Corporation, 121NLRB 700 (1958).6 At the hearing, I referred to Nobles but could not at the moment pro-vide the citation. All counsel appeared to be unacquainted with Noblesand did not at any subsequent time refer to it.114 DUCANE HEATING CORPORATIONextent to which the investigator's testimony actuallydiscredited the prosecution's witnesses ....It was therefore apparent to the trial judge thatthe investigator's report was highly relevant to thecritical issue of credibility. In this context, produc-tion of the report might substantially enhance "thesearch for truth"....The Court in Nobles then proceeded to hold that neitherthe fifth amendment nor Rule 16 of the Federal Rules ofCriminal Procedure prevented compulsory disclosure ofthe investigator's report. The Court further held that, bycalling the investigator as a witness, the defendantwaived his privilege of nondisclosure of his attorney'swork product. Finally, in holding that the trial judge hadacted properly in preventing the investigator from testi-fying without disclosure of the relevant portions of hisreport, the Court said (422 U.S at 241):The court's preclusion sanction was an entirelyproper method of assuring compliance with itsorder ....The District Court did not bar the in-vestigator's testimony .. .. It merely prevented re-spondent from presenting to the jury a partial viewof the credibility issue by adducing the investiga-tor's testimony and thereafter refusing to disclosethe contemporaneous report that might offer furthercritical insights. The Sixth Amendment does notconfer the right to present testimony free from thelegitimate demands of the adversarial system; onecannot invoke the Sixth Amendment as a justifica-tion for presenting what might have been a half-truth. Deciding, as we do, that it was within thecourt's discretion to assure that the jury would hearthe full testimony of the investigator rather than atruncated portion favorable to respondent, we thinkit would be artificial indeed to deprive the court ofthe power to effectuate that judgment ....The Court's approach in Nobles, a criminal case,would be a fortiori appropriate in civil litigation and ad-ministrative proceedings, where the nongovernment par-ties are not afforded the same constitutional protectionsas are criminal defendants. And it would appear that anadministrative law judge, as factfinder, has as much needfor full information as does a jury.Other portions of the present record clearly point tothe advisability of maintaining a somewhat wary view ofRespondent's refusal to disclose its witnesses' pretrialstatements. For example, John Ducate, Jr., Respondent'svice president, was Respondent's last witness. He attrib-uted certain statements to employee Betty Geiger Robin-son. He also identified a document as a notarized state-ment signed by Robinson. The statement was not offeredin evidence and Ducate's testimony concerning Robinsonwas excluded as hearsay. At the conclusion of Ducate'stestimony, the General Counsel called Robinson as a re-buttal witness. Robinson's testimony was favorable to theGeneral Counsel. Ducate's hearsay testimony (which,though excluded, appears in the record) was a "truncat-ed" version of Robinson's later testimony, and a mislead-ing half truth. Significantly, Respondent did not attemptto impeach Robinson by use of her pretrial affidavit.There is evidence that at least one employee, SinclairBanks, signed a statement which had been prepared inadvance.7Employee Alonzo Johnson testified that hesigned a statement at the request of Assistant Plant Man-ager Billy Joe Stewart. However, Johnson did not readthe statement before signing.8Additionally, as will be detailed in the discussion ofspecific allegations of the complaint, many of Respon-dent's witnesses manifested extremely selective memo-ries. One example may be observed here: In testifyingconcerning a captive-audience speech given by JohnDucate, Jr., the day before the election, employee John-nie Elwood Hammonds could remember only thatDucate had not said anything about women.9He repeat-ed that testimony several times. His selective memory isinteresting in view of the facts that, as he testified, hehad been sitting down front, near the speaker, so hecould concentrate on the speech and, according to him,the meeting lasted about 15 to 30 minutes. Ferguson, an-other witness for Respondent said it lasted 45 to 60 min-utes, and employee Katherine Garrett, also called by Re-spondent, placed the length of the meeting as 5 to 10minutes. Willie Johnson, called by the General Counsel,said the meeting lasted from 11:15 to about 11:35 a.m.Ducate testified that the meeting was called for 11:15a.m. on March 21 so it could be over by the lunchrecess, which begins at 12. Hammonds said it began at 37 Banks testified:Q. Was it a one-page document that they asked you to sign, doyou know, do you remember or was it more than one page?A I can't remember.Q. Do you remember if it was typewritten or handwritten?A. It was typedQ. Was there a typewriter in the room?A. I don't knoss.Q. Was it typed while you were there?A. No, it wasn'tQ. Did you sign it while you were in the room?A. Yes, I did.Q. So that it was already typed when you got there.A. II was there when I got there.Q. You can't recall what it said?A. No, I can't.a The statement concerned the discipline of employee Moses Bryant,which is discussed below. Johnson testified in part:A. Well, I was asked about had I seen Moses Bryant up there.Q Who asked you, Mr. Stewart?A. Billie Joe Stewart ....He came to me and asked me, Iwanted to know why they were asking me, and so I asked Mr.Bryant. and he told me, he said "not to get involved" I didn't knownothing about itQ. What did you tell Mr. Bryant?A. I told him, I said, well. I said, the man asked me to sign a state-ment that you were up there.Q. Did you sign a statement?A Yes, I signed itQ. That he was up there?A. Yes.Q. What time did you say on the statement that he was up there?A. Well, I didn't read the statement They asked me and so. Isigned it; yes, he was out there.a Employee Marion Morgan, a witness for the General Counsel. testi-fied that, in an employee meeting the day before the election, Vice Presi-dent Ducate said that if the Union won, women would be out of jobs.Although the complaint contains no such specific allegation. Respondentpresented at least seven employees who denied that Ducate had madeany reference o women in the March 21 meeting115 DECISIONS OF NATIONAL LABOR RELATIONS BOARDp.m., which apparently would have brought it within theprohibited 24-hour period.In his campaign, John Ducate, Jr., also appears tohave employed misleading half truths. He emphasizedstrikes and violence perpetrated by unions. He also toldthe employees that one employee had left a union job inNew York and moved to South Carolina "for the safetyof his family." In context, the statement would necessar-ily be understood as referring to union violence. Howev-er, it was disclosed at the present hearing that the em-ployee referred to was McCrea, an ardent leader of boththe 1977 and 1978-79 union campaigns. He credibly testi-fied that during the 1977 campaign, in answer to a ques-tion by Supervisor Billy Joe Stewart, McCrea said thathe had left New York to protect his family from firesand crime, which were rampant in New York.C. Specific Allegations1. Section 8(a)(1)The 8(a)(1) allegations will here be considered seriatimas set forth in Section 8 of the consolidated complaint.a. Prohibition of distributionThe complaint alleges that on December 5, 1978, secu-rity guards Elmore Melton and Dick Hargrove, admittedagents of Respondent, ordered an employee to cease dis-tributing union literature on Respondent's premises. Theundisputed evidence establishes that on December 5,1978, just after the day shift had ended, employee MosesBryant was standing in the road on Respondent's prem-ises, passing union literature into the cars of departingemployees. Both Melton and Hargrove, separately, or-dered Bryant to move off of Respondent's premises. Har-grove then spoke to Horace Wallace, an internationalrepresentative of the Union, who was handing out leaf-lets at a position off Respondent's premises. Very shortlythereafter Hargrove returned to speak to Bryant again.Hargrove said that he had previously been wrong andthat Bryant was correct in his belief that he, as an em-ployee, could lawfully distribute literature in nonworkareas of Respondent's premises on nonworking time.There is no evidence that any agent of Respondentthereafter sought to interfere with employees' distribu-tion of material in the parking lots or on the road on Re-spondent's premises during nonworking time.The General Counsel contends that Hargrove's retrac-tion of his original direction does not cure the violationbecause "Hargrove only changed his mind after talkingwith Wallace"; the original order would have remainedin effect if Bryant had "not remained in the same area";and "Melton's order was never retracted." I reject theGeneral Counsel's argument.First, there is no evidence that Hargrove would nothave spoken to Bryant even if Bryant had immediatelyobeyed Hargrove's order to move off Respondent'spremises. The fact is that Hargrove did admit his errorand promptly countermanded his improper order. Thefact that Melton did not personally retract his originalorder is of no significance in the absence of any evidencethat he continued to enforce it. In my opinion, Har-grove's conferring with a union representative and thenpromptly retracting his erroneous order manifest a good-faith attempt by Respondent to obey the Act. The veryshort-lived unlawful order is insufficient to warrant afinding of violation or a remedial order.b. Discriminatory prohibition of solicitationThe alleged second unfair labor practice was Respon-dent's discriminatory prohibition of union solicitationduring working hours, whereas circulation of an antiun-ion petition was permitted. On December 1, 1978, em-ployee Randolph McCrea asked his supervisor, WilliamCreech, for permission to solicit union cards duringworking time, "the same as the Anti-union Petition wasbeing passed around and signed by the Anti-union Com-mittee." When Creech rejected the request, McCreasought an opportunity to speak to Billy Joe Stewart,Creech's superior. That request was honored andMcCrea spoke with Stewart. Stewart also deniedMcCrea's request for permission to solicit for the Unionduring working time.10McCrea's ensuing request to seeAssistant Plant Manager Frank Ducate was denied. Ac-cording to McCrea, Stewart at that time denied anyknowledge that an antiunion petition was being circulat-ed.There is no dispute that William Carpenter, who isalso a pastor, prepared and circulated an antiunion peti-tion. At the time, Carpenter was a rank-and-file employ-ee but had been raised to leadman before the presenthearing. It is also undisputed that, at Carpenter's request,employee Dorothy B. Walker also solicited signatures onthe antiunion petition in part of the plant. McCrea testi-fied that, around Thanksgiving, he saw Carpenter andWalker soliciting signatures during working time in thegas welding department. According to McCrea, Supervi-sor Creech was present at the time. McCrea also testifiedthat he was shown the petition by Walker at McCrea'swork station. Employee Norman Wise also testified thatwhile he was working he was called to Stewart's desk,where Carpenter showed him the antiunion petition,which Wise refused to sign. Carpenter and Walker testi-fied that they limited the circulation of the petition tobreaks and lunchtime.I credit the General Counsel's witnesses and discreditRespondent's as to this matter. Perhaps most basic to thiscredibility resolution are the contradictions and improb-ability in Carpenter's testimony. Carpenter testified thathe wrote and circulated the petition for his own interestafter he saw union supporters soliciting union cards. Histestimony in this connection was, in part: "[Blecausethey wanted to know how they would stand and I wasconscientious enough to see how I stand on my side andI wanted to know personally for my own, nobody else,and nobody else knows but me because it wasn't nobodyelse's business. I didn't discuss it with anybody. "Henonetheless testified that he had enlisted employee Walk-er's assistance in obtaining signatures. He further testi-fied:10 As discussed below, the visit to Stewart's office led to Bryant'sbeing disciplined.116 DUCANE HEATING CORPORATIONQ. (By Ms. Somson) What did you do with thepetition when you had finished passing it around theplant?A. I made a complete disposal of it to make surethat nobody got it but me.JUDGE KLEIN: You said "disposal"?THE WITNESS: Burned up, tored up .... I toreit up so nobody would get it but me because it wasmy doing.Q. [By Ms. Somson] When did you dispose of it?A. I don't know, afterwards, I don't know, I keptit put up in my personal locker that only I have akey to, that I keep all of my records and inputs infrom orders that I order, you know, material, andfinally I got rid of it to be sure that nobody got itbut me.Q. How long did you keep it in the locker?A. A few days.Q. Did you take it home with you over theweekend?A. No, I didn't.Q. You left it at work?A. I tore it up and when I tore it up I flushed it.Q. At work?A. That's right.Q. In the men's room?A. That's right, I wouldn't go in the ladies' room.Thus, within a very short time Carpenter testified incon-sistently that, after tearing it up, he burned the petitionand that he flushed it down a toilet. His professed con-cern for "secrecy" is incompatible with his having pre-pared the petition with lines for numerous signatures ona page. Manifestly late signers would learn the identityof prior signers. And Walker would obviously be privyto knowledge of the identity of at least some signers.Perhaps most telling is the absence of any credible expla-nation of why he circulated the petition, and why,having done so, he allegedly destroyed it. He could notstate any satisfactory reason for his not having simplyquestioned employees orally if, as he maintained, hewanted information as to their sympathies only for hisown enlightenment. It may also be noted that, so far asappears, he kept no record of employees who were askedbut refused to sign the petition.'' It also appears that hehad circulated a similar petition in the 1977 election cam-paign. 2In testifying, Carpenter made it clear that he hadnever joined a union and never would, In addition to cir-culating the antiunion petition throughout the plant, hepassed out "Vote No" stickers. In view of the strengthof his antiunion sentiment and his obvious capacity forleadership, it is inconceivable that, as he testified, he re-"' Walker testified that she did not ask McCrea to sign the petitionbecause she knew he was prounion. Carpenter, however, testified that heshowed the petition to McCrea, who refused to sign it, in obscene lan-guage quoted by Carpenter.12 The evidence also establishes that, about a year before the presentunion campaign began, Carpenter, apparently with other employees, cir-culated a petition for a change in holidays, i.e., to have the Friday beforeChristmas as a holiday instead of the day after Thanksgiving Day. Thisfact appears to establish discriminatory application of an unwritten prohi-bition of solicitation. N.L.R.B. v. Shepherd Laundries Ca, 440 F.2d 856(5th Cir. 1971).frained from talking about the Union with otherpeople.'a It would not have been unlawful or improperfor Carpenter, on his own initiative, to speak to otheremployees and attempt to persuade them to vote againstthe Union. Under all the circumstances, I find Carpenterto have been an unreliable witness.His lack of credibility carries over to his testimonythat he circulated the petition and handed out "VoteNo" stickers only during breaks and the luncheon recess-es. He conceded that he had the petition on his clipboard, which he always carried with him as he went tovirtually all parts of the plant in the course of his job ininventory control. He also conceded that in movingabout the plant he chatted with other employees con-cerning nonbusiness matters. It is inconceivable that, ashe testified, he never talked to employees about theUnion as he went through the plant, although he did talkabout other nonwork matters. Further, Carpenter re-vealed that he frequently took his breaks after the gener-ally scheduled time. Indeed, he testified that he hadtaken his lunchbreak late on I or 2 days during the ap-proximately 3 or 4 days on which he circulated the peti-tion. Additionally, he solicited signatures to the petitionin the men's room. Manifestly, in following that coursehe solicited other employees during their working timeand/or kept them from returning to work promptly.Additionally, it should be noted that, so far as appears,management made no investigation when, on December1, 1978, McCrea requested "equal time" to solicit unioncards. In this connection, Stewart testified:Q. (By Ms. Somson) Was December 1st the firsttime you heard anything about an Anti-Union Peti-tion being passed around the plant?A. Yes, Ma'am.Q. Randy McCrea's telling you about it was thefirst time you heard about it?A. Yes.Q. Did you check into it?A. Yes, I did. I checked into it to the point of, Iwent to William Carpenter and told him that the ac-cusation had been made that he was circulatingsome sort of a petition, if he was he had better stop.And, he said okay.* * * **Q. Did you ask him whether he had been passingaround an Anti-Union Petition?A. No.As the General Counsel observes in his brief, there areconflicts in the testimony of Carpenter and Walker, bothwitnesses for Respondent. Carpenter testified that when'a He testified that he never talked about the Union with anybodyexcept himself117 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe enlisted Walker's help in circulating the antiunion pe-tition, he did not tell Walker what times she could circu-late it. However, Walker testified that Carpenter "told[her] not to do it on company time, that [she] had to doit on [her] own time." Additionally, Carpenter testifiedthat there was nobody else present in the immediate areawhen he enlisted Walker's assistance, whereas Walkertestified that there were about 25 employees presentwhen Carpenter spoke to her about it in the break area.Employee Marion Morgan testified that about 2 weeksbefore the election he observed Carpenter passing out"Vote No" stickers during working time in the presenceof Jake Stephens, supervisor of the oil fabrication depart-ment. Morgan also testified that the day before the elec-tion he saw employee Steve Davis pass out "Vote No"stickers during working time and in the presence of Su-pervisor Stephens. Employee Ernest Washington testifiedthat on March 20, 2 days before the election, employeeBetty Felder distributed "Vote No" stickers to all theemployees in Washington's work area, while they wereworking. The evidence was undisputed that the "VoteNo" stickers had been printed in Respondent's print shopand were available at various locations in the plant, in-cluding work areas. Davis, a leadman, testified that onMarch 21, the day before the election, he passed out"Vote No" stickers in the gas fabrication department "atbreaktime and lunchtime." Davis specifically deniedhaving seen Carpenter passing around a petition or hand-ing out "Vote No" stickers. Stephens denied ever havingseen any employees handing out "Vote No" stickers.However, Stephens acknowledged that he had seenWalker, carrying a clip board, pass through his depart-ment and stop at some machines during working time.Stephens also testified that many "Vote No" stickerswere being worn in the plant for some time before theelection. Despite Davis' and Stephens' denial, I creditMorgan's and Washington's testimony concerning Car-penter's and Felder's handing out "Vote No" stickersduring working time. This credibility resolution is basedon the demeanor of the witnesses as well as the probabil-ities. There is no evidence that any management repre-sentative ever issued or announced any general restric-tion on solicitation or distribution during the preelectioncampaign. 4Since the "Vote No" stickers had beenprinted by an employee in Respondent's print shop, it ap-pears likely Respondent's management would at least"look the other way" while they were distributed.Accordingly, on all the evidence, I find that, as al-leged, Respondent "[p]ermitted antiunion employees tosolicit support in the plant while denying prounion em-ployees permission to engage in the same activity." Suchconduct interfered with the employees' exercise of theirstatutory rights, in violation of Section 8(a)(l) of theAct. Ridgewood Management Company, Inc. v. N.L.R.B.,14 The only possibly applicable rules appear in Respondent's safetypolicy, dated October 5, 1978. Among the safety rules there shown arethe following: "E. Under no circumstances engage a machine operator inconversation. He needs all his attention to work safely" and "G. Do notclutter aisles or passageways, and keep your machine and immediateworking area clean." There is no evidence that these rules were intendedto prohibit or restrict solicitation or distribution.410 F.2d 738, 740 (5th Cir. 1969), cert. denied 396 U.S.832.c. Threat of discontinuance offavorsEmployee Russell Howard testified as follows con-cerning a conversation he had with his supervisor, Carl-ton Schumpert, at Schumpert's home in October 1978;"[Schumpert] told me that he had been doing me favorsand he would just as soon that I not have nothing to dowith union, because unions cause headaches." Howardsaid that the "favors" consisted of Schumpert's helpingHoward get a bank loan and lending him small sums ofmoney. Schumpert did not testify, so Howard's testimo-ny stands undisputed. The testimony of Vice PresidentJohn Ducate, Jr., discloses that it is Respondent's policyto obtain bank loans for employees and to provide forpayment thereof by checkoff from wages.'5In view ofthis, it would be impossible to conclude that because theconversation occurred at Schumpert's home his state-ment was made purely as a personal friend rather than asa representative of Respondent. There can be no doubtthat the statement, as quoted by Howard, could reason-ably be construed as conditioning Respondent's furtherassistance in obtaining loans on Howard's abstainingfrom support of the Union. As such, the statementamounted to a threat violative of Section 8(a)(l) of theAct.d. Threat of dischargeEmployee McCrea testified that, in an employee meet-ing in November 1978, then General Manager (now VicePresident) John Ducate, Jr., said that he knew who washanding out union cards and "someone around herethinks that they are very smart, but they are not as smartas they think they are, and that he won't be around heremuch longer."Although Ducate denied having said that some peoplewho "think that they are very smart ...won't bearound here much longer," I credit McCrea's testimo-ny.'6As shown above, Ducate is skilled in the use of in-nuendo. In the statement under consideration, he did notspecifically refer to the Union nor did he state thatanyone would be discharged. However, in an employeemeeting called by Respondent during the union cam-paign, the audience could hardly miss the message thatsupport for the Union might entail loss of employment.Accordingly, I find that, as alleged in the complaint, in15 This policy is not set forth in Respondent's "Employee NewhirePacket," which states that Respondent cannot grant personal loans or payadvances to employees except in specifically defined circumstances. Itfurther provides that Respondent will check off savings, to be depositedin a bank at 5-percent interest.18 Respondent sought to impeach McCrea by showing that he hadbeen convicted of a crime in 1965. As maintained by the Union, permit-ting such proof was probably erroneous under Rule 609(b) of the FederalRules of Evidence. The error is harmless because, entirely apart fromRule 609(b), 1 find that McCrea's conviction some 14 years ago has mini-mal relevance to his credibility in the present case. Cf. United Sates ofAmerica v. Albert Pco, 453 F.2d 539, 543 (2d Cir 1971)}, cert denied, 414U.S. 844 (1973). Taking cognizance of all material factors, including de-meanor, I generally credit McCrea.118 DUCANE HEATING CORPORATIONNovember 1978 Respondent threatened loss of employ-ment for supporting the Union.As noted above (fn. 9), there was evidence that onMarch 21, 1979, John Ducate, Jr., threatened that aunion victory would result in loss of jobs by women. Al-though Respondent fully litigated this matter, it was notalleged in the complaint and the General Counsel andthe Union do not refer to it in their briefs. Any findingin this connection would be merely cumulative andwould not affect the remedy to be recommended. Ac-cordingly, no violation is found based on Ducate's state-ment concerning female employees in his speech onMarch 21, 1979.e. Impression of surveillanceAs just stated, McCrea testified that, in his captive-au-dience speech in November 1978, John Ducate, Jr., saidthat he knew who was passing out union cards. Employ-ee Willie Johnson quoted Ducate as having made thesame statement in an employee meeting held on March21, 1979, the day before the election. Ducate testifiedthat he could not recall having said that he knew whowas handing out union cards. He added: "The only timeI knew who was actually handing out literature waswhen they began coming onto Company property tohand out literature, our employees. It was very obviousthen, I knew who they were." Willie Johnson testifiedthat union cards were not openly distributed in the plantbecause the employees "were afraid to take themthere."'7However, there is considerable evidence thatunion supporters frequently passed out leaflets on plantpremises. Union activists thus openly identified them-selves. Ducate could reasonably conclude that the lea-fletters were responsible for the distribution of union au-thorization cards. Thus, Ducate's saying he knew theidentity of the distributors could not reasonably be takenas indicating that he had engaged in surveillance; it is notsurveillance for one to notice obvious facts.In his brief, counsel for the General Counsel also notesthe admitted fact that Ducate had read to the employeesportions from the Union's "Organizers' Handbook" and"Constitution." The General Counsel observes thatDucate did not state where he had obtained these docu-ments. However, the absence of such explanation is notin itself significant. It may well have been that the docu-ments were voluntarily given to him by an employee oremployees in connection with the 1977-79 campaigns.Indeed, Respondent would prudently want such materialto correct misrepresentations, which it believed theUnion might make. Thus, possession of union documentsdoes not in itself suggest that Ducate had engaged in sur-veillance.Accordingly, I shall recommend that the complaint bedismissed insofar as it alleges that Respondent gave theimpression of having engaged in surveillance in violationof Section 8(a)(1) of the Act.1 Employee Randolph McCrea testified that he knew he could notdistribute union cards in the plant during working time without specificpermission, which was denied him.f. Threat of plant closure or removalMcCrea testified that, in an employee meeting in No-vember 1978, John Ducate, Jr., referred to statements bythe Union that, because Respondent was then in a chap-ter 11 reorganization, the plant could not be moved untilits creditors had been paid. According to McCrea,Ducate said there was no reason why the plant could notbe moved when the creditors had been paid off. Ducateconceded that he "may have mentioned Chapter 11,"since he mentions it "quite often," He then testified thatRespondent "posted a statement stating that [it] did haveuntil 1985 a multimillion dollar payout," but there wereno "Federal restrictions" on its ability to relocate.If Ducate's reference to Respondent's ability to movehad been gratuitous, it might well be deemed an unlaw-ful threat. However, Ducate testified that he posted thenotice and made his statement in November 1978 in re-sponse to statements made by Horace Wallace, Interna-tional representative of the Union, to the effect that Re-spondent was prohibited by law from moving until 1985.According to Ducate, Wallace's statement "was just an-other mistruth, misleading." The General Counsel madeno attempt to deny that Wallace had spoken of the Com-pany's chapter 11 proceeding or to establish that Wallacewas correct and Ducate was in error. Ducate was free toreply to what he considered misstatements by the Union,even if the employees might feel threatened by the possi-bility of Respondent's closing the plant.Employee Willie Johnson testified that in the preelec-tion speech on March 21, 1979, John Ducate, Jr., "saidthat if the union came in, he could close his doors whenhe got ready to .... He didn't explain it." There is noevidence that at that time Ducate was referring to anyalleged misstatements by the Union. I credit Johnson andfind that on March 21, 1979, Ducate unlawfully threat-ened plant closure in the event of a union victory.Accordingly, I find that the General Counsel hasfailed to show that, as alleged, John Ducate, Jr., unlaw-fully threatened plant closure or removal in November1978. However, I also find that Ducate was guilty ofsuch misconduct on March 21, 1979.The complaint alleges that on April 10, 1979, Supervi-sor Louis Brown threatened plant closure because of theemployees' union activities. In support of this allegation,the General Counsel relies on testimony by employeeErnest Washington. However, while Washington's testi-mony warrants a finding of violation (as noted below),he did not quote Brown as having specifically threatenedplant closure. The General Counsel then maintains thatBrown's testimony itself establishes such threat. Brown'stestimony was:[Washington] asked me if the Union came inwould the company move and I told him, I ex-plained to Ernest, I said, just because the Unioncame into the company that doesn't mean the com-pany is going to move but if the Union comes inand then you go out on strike we have customersthat we have to satisfy and if we cannot meet theirdemands the company might have to close up ormove.119 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTaken by itself, Brown's statements is close to theboundary between the permissible and the impermissible.However, as seen by the Regional Director's Report onObjections, and the material attached thereto, the cam-paign was conducted against a background of persistentemployer propaganda to the effect that unionizationwould result in strikes and violence. Under these circum-stances, Brown's statement would necessarily be taken asa threat that the plant would be closed and/or moved.Electric Products Division of Midland Ross Corporation v.N.L.R.B., 617 F.2d 977 (3d Cir. 1980).Accordingly, I find that, as alleged, Respondent violat-ed Section 8(a)(1) on April 10, 1979, when Brown atleast impliedly, and pointedly, threatened that the plantwould be closed if the Union were to be voted in.18g. Promise of increases in wages and benefitsThere is considerable undisputed evidence that, in anemployee meeting held just before Christmas 1978,Ducate announced that he had recommended certainaction by Respondent and that if these recommendationswere approved, effective July 1979, the employeeswould receive a wage increase of 28 cents per hour, to-gether with increased pension and insurance benefits. Inaccordance with considerable evidence already in therecord, the parties stipulated that "on December 22,1978, Respondent in its usual and customary practice an-nounced to its employees that the following increase inwages and benefits would be effective in July 1979": 28-cent-per-hour wage increase; I-cent-per-hour increase inpension plan; $1,000 increase in life insurance; a compa-ny-sponsored trip; and a company party. Since it wasstipulated that such announcement followed Respon-dent's "usual and customary practice," it cannot befound to have violated the Act, even though the wageincrease was the largest ever granted.The stipulation also listed, "Martin Luther King'sBirthday as a holiday to be first observed in January1980." Considerable evidence received before the stipula-tion was reached established that there was no precedentfor Respondent's announcing benefits to become effec-tive more than a year in the future. Respondent gave noexplanation for following that unusual course. EmployeeMorgan credibly testified that Ducate said that "if theunion would get in, [the new holiday] wouldn't be prom-ised to" the employees. 19 In summarizing his lengthyspeech to the assembled employees on March 21, Duicatedisclosed that he had played on the fact that the workforce was largely black. He stated that Respondent wasprobably the first employer in South Carolina to grantMartin Luther King's birthday as a holiday. The benefit,particularly appealing to black employees, was held outto them if they rejected union representation.On the substantial evidence in the record, I shouldhave found that Ducate's promise of Martin LutherKing's birthday as a paid holiday more than a year later,"if approved," clearly violated Section 8(a)(1) of theI' It should perhaps be noted that during the 1977 campaign Brownwas an employee and known to be strongly antiunion. By the time of thesecond campaign he had been promoted to a supervisory position.19 Morgan erroneously placed the new holiday in July rather than Jan-uary.Act. However, the parties' stipulation arises as an im-pediment to such a finding. As worded, and received,the stipulation lists the January 1980 holiday as one ofmatters announced in December 1978 under Respon-dent's "usual and customary practice." Although it ap-pears that Respondent had never before made such along-range promise, I believe myself bound by the termsof the stipulation.It is, of course, well established that an employer doesnot violate Section 8(a)(1) of the Act if, during an elec-tion campaign, he announces and/or grants benefits inaccordance with his established past practice. Cf. e.g.,American Sunroof Corporation Automobile Specialty Corpo-ration; American Sunroof Manufacturing Co., 248 NLRB748 (1980). Accordingly, on the basis of the parties' stip-ulation of fact, I shall recommend that the complaint bedismissed to the extent that it alleges unlawful promisesof benefits.h. The grant of benefitsMcCrea testified that about 2 weeks before the elec-tion William Creech, supervisor of the gas welding de-partment, informed the employees under him that, hence-forth, they would be permitted to quit working at 3:45p.m., but they would not be permitted to leave until 4p.m., the end of the shift. Employee Ernest Washingtontestified that about a week before the election LouisBrown, supervisor of the gas fabrication department,similarly told the employees under him that they couldstop working at 3:35 or 3:45 p.m. Employee Morgan tes-tified that Jacob Stephens, supervisor of the oil fabrica-tion department, assembled the first-shift employees ofthat department and informed them that, henceforth,they would be able to stop working 15 minutes beforethe 4 p.m. end of the shift. At first, Morgan stated thatthat incident occurred on "January 1st, 1978; '78; '79."However, after refreshing his recollection by reading hispretrial affidavit, Morgan changed his testimony and saidthat the meeting was held 2 weeks before the election.All three witnesses testified that on March 23, the dayafter the election, Ducate held an employee meeting, inwhich he said that production had declined and that em-ployees would, henceforth, be required to work harder.The privilege of quitting work at 3:45 p.m. was with-drawn. Respondent's witnesses denied that employeeswere granted the privilege of stopping work at 3:45 p.m.It follows that they denied withdrawal of that privilege.Despite such denials, testimony by a witness for Respon-dent tends to corroborate that of the General Counsel'switnesses.Employee Hammonds, who worked in the oil fabrica-tion department under Supervisor Stephens, testified onbehalf of Respondent. On direct examination, he deniedthat he and employee Morgan had ever been called to ameeting in which Supervisor Stephens had told themthat they could quit working at 3:45 p.m. However, oncross-examination, he testified as follows:Q. (By Ms. Somson) Let's talk about this, let'ssay one or two weeks before the election did youever see Marion Morgan talking to fellow employ-120 DUCANE HEATING CORPORATIONees, let's say 15 minutes before quitting time atabout 3:45 to 4:00 did you ever notice that hewasn't actually working?A. Yes, I noticed that a couple of times.Q. Can you remember what he was doing?A. All I'd know is that he was standing theretalking, I saw that.Q. Who was he talking to?A. I can't place him, it'd be a lot of people hetalked to.Q. Where was Marion Morgan?A. He was in the punch press area.Q.... And where was Jake Stephens?A. He was in the punch area.Q. From the line press area can you see the linepunch press area?A. Yes you can.In view of the strictness with which Respondentclaims it enforces discipline, it is inconceivable thatMorgan would have been permitted to stand around talk-ing to "a lot of people" if they were all supposed to beworking. The only reasonable inference is that, as theGeneral Counsel's witnesses testified, during the week ortwo preceding the election employees on the first shiftwere permitted to stop working before the end of theshift. The inference is reinforced by the testimony of em-ployees that the privilege of not working after 3:45 p.m.was withdrawn the day after the election. In this connec-tion, Supervisor Louis Brown testified that in the post-election meeting on March 23, 1979, John Ducate, Jr.,said that "Production had dropped, production had beenfalling off," and "the company cannot survive if theykeep going the way it was going because it was losingmoney."In the March 21, 1979, meeting, John Ducate, Jr., said,inter alia, that, after each employee voted, he would befree to leave for the day, and the second-shift employeeswould not have to work at all. He further announcedthat there would be a raffle; as each employee left thepolling booth, he could pick up a raffle ticket and on hisway out deposit it for the subsequent drawing. The raffleprizes were $100 bills. Ducate testified that the numberof bills had been set at eight, but he believed he actuallyincreased the number when he awarded the prizes in theemployee meeting he convened on March 23. The Gen-eral Counsel contends that the announcement of theraffle and the time off on election day constituted thepromise and/or grant of benefits to influence the employ-ees' vote, in violation of Section 8(a)(1) of the Act. Al-though Respondent has not set forth its legal defense,John Ducate, Jr., testified that the raffle was designed toassure that all the employees would vote.The Board has frequently held that a raffle tied to anelection does not per se interfere with the election.Tunica Manufacturing Company, Inc., 182 NLRB 729,743 (1970); Hollywood Plastics, Inc., 177 NLRB 678, 680(1969); Buzza-Cardozo, a division of Gibson GreetingCards, Inc., 177 NLRB 589 (1969). Conduct which doesnot interfere with the conduct of an election a fortioriwould not constitute a violation of Section 8(a)(1) of theAct. Cf. Dal-Tex Optical Company, Inc., 137 NLRB 1782(1962). The General Counsel presented no evidence thatRespondent conditioned the raffle on the outcome of theelection or that there were present other special circum-stances rendering it improper. Cf. Marathon Le TourneauCompany, Gulf Marine Division of Marathon Manufactur-ing Company, 208 NLRB 213, 223-224 (1974). Accord-ingly, I find that the raffle did not violate the Act.On the other hand, Respondent's permitting the em-ployees to leave immediately after voting would appearto be a great economic benefit which would tend tocreate the belief in the employees that Respondent wasthe source of all largesse. N.L.R.B. v. Exchange PartsCo., 375 U.S. 405 (1964). While the first-shift may nothave been excused from very much work, the second-shift employees received a full day off with pay. In theabsence of any business justification or other explanationof Respondent's excusing the employees from workingfull shifts on election day, I find that such conduct vio-lated Section 8(a)(1) of the Act.i. Threat to deny employees direct access tomanagementMcCrea testified that, in his captive-audience speechon March 21, 1979, John Ducate, Jr., stated that if theUnion came in employees could no longer have directaccess to him, but would have to deal through theUnion. Ducate testified that he told the employees thatthey would have to deal with him in the presence of aunion steward and thus would lose dignity by having todiscuss their personal problems in the presence of a thirdparty. "Dignity" was a major theme in Ducate's speechto the employees on March 21, when he listed benefitsprovided by the Company. His version of his statementdoes not accurately state the employees' statutory rights.Section 9(a) of the Act grants employees the right ofpresenting grievances to their employers without unionintervention. Cf. Cosmo Graphics, Inc., 217 NLRB 1061,1065 (1975); Jacob Wiesel d/b/a Saticoy Meat PackingCo., 182 NLRB 713, fn. 6 (1970). In the main, the em-ployees were not well educated or sophisticated. In thelight of Ducate's paternalistic approach, his appeal wasespecially misleading in failing to suggest that the Unionmight be of assistance to the employees in connectionwith grievances and disciplinary matters.Accordingly, I find that, as alleged, Respondent violat-ed Section 8(a)(1) of the Act when, on March 21, JohnDucate, Jr., the general manager, informed the employ-ees that unionization would necessarily deprive them ofdirect communication with management concerninggrievances and other problems.2020 In this connection, it should be noted that the evidence, as a whole,indicates that employees were not permitted to ask questions at theMarch 21 meeting. Employee Hammonds testified that at the end of themeeting Ducate solicited employee questions. However, no other wit-nesses so testified and Willie Johnson testified that employees were notContinued121 DECISIONS OF NATIONAL LABOR RELATIONS BOARDj. Threats of strike and violenceAt the employee meeting of March 21, John Ducate,Jr., stressed the facts that unions frequently call strikes,engage in strike violence, and try to prevent employeesfrom working during strikes. He pointed out that, underthe Union's constitution, employees would have to wait2 weeks before getting strike benefits and then might re-ceive only $12 per week. He also warned that theywould be ineligible for food stamps and that under SouthCarolina law strikers are ineligible for unemploymentcompensation. The evidence as a whole shows that in hisspeech, as throughout the campaign, Ducate so empha-sized the occurrence of strikes and strike violence as togive the impression that such conduct would inevitablyfollow if the employees chose union representation.There is no evidence that Ducate at any time evincedany awareness of collective bargaining as a means ofaverting and/or resolving disputes. It has long been es-tablished that an employer violates Section 8(a)(1) byrepresenting, either expressly or impliedly, that unioniza-tion will inevitably lead to strikes and violence.k. Threat of denial of promotionsEmployee Washington testified that on April 10, 1979,his supervisor, Louis Brown, asked if Washington hadany complaint about his job. Washington expressed dis-pleasure with Respondent's practice of posting jobs eventhough it had already decided who were to get the jobs.According to Washington, Brown replied: "[You] know,if you keep hanging around with the union, you won'tget anything" and "if the union gets into Ducane ...you won't be able to get a job in Barnwell County."Brown denied Washington's testimony. Despite Brown'sdenial, I credit Washington's testimony and find thatBrown's threats to Washington violated Section 8(a)(1)of the Act.I. Denial of access by employees to managementThe General Counsel maintains that on March 21,1979, McCrea's request to speak with John Ducate, Jr.,was denied "to show the employees what they couldexpect" under the Union. On that day McCrea, having adispute with another employee, asked Creech, his super-visor, to see if McCrea could discuss the problem withJohn Ducate, Jr. Creech apparently passed the requeston to Stewart, at the next step in the hierarchy. Stewartlater reported to Creech that Stewart had taken care ofthe problem and there would be no need for McCrea tosee Ducate. So far as appears, the matter actually hadbeen satisfactorily adjusted. According to McCrea,Creech then reported to him that Ducate had said thatboth he and Stewart were "too busy" to see McCrea,who should "see [his] union organizer."There is no statutorily protected right for an employeeto see any particular management representative ondemand. Respondent's management claims to have an"open-door" policy. However, as reflected in McCrea'sconduct, the practice apparently is for employees to gopermitted to ask questions. Employees Willie Ferguson, KatherineGarret, and Roger Nimmons, called by Respondent, testified, incredibly,that at the March 21 meeting Ducate did not even mention the Union.through the established management hierarchy, startingwith their immediate supervisors.While I credit McCrea's testimony that Creech quotedDucate as having advised McCrea to "see [his] union or-ganizer," I do not find that remark to be coercive.McCrea was known as a longtime union activist and Re-spondent strongly opposed the Union. Thus, Ducate's"advice" was a bit of sarcastic humor, which, under thecircumstances, could have no tendency to coerce.21Ac-cordingly, on all the evidence, I find that the GeneralCounsel has failed to show that, as alleged, Respondentviolated Section 8(a)(l) of the Act by denying an em-ployee "direct access to communicate a grievance to theEmployer because of said employee's union activity."2. Section 8(a)(3)a. Randolph McCreaAs already observed, McCrea was a leader in theUnion's organizing campaigns. On December 1, 1978, heasked Creech, his supervisor, for permission to solicitunion authorization cards during working time to thesame extent that other employees circulated an antiunionpetition. When Creech denied the request, McCrea askedto see Stewart. Shortly thereafter Creech went toMcCrea's work station to escort him to a meeting withStewart in the "coffeeroom," where Stewart had hisoffice. As Creech and McCrea were proceeding to thecoffeeroom, McCrea passed employee Thomas Goodwinand stopped to talk to him very briefly. McCrea then fol-lowed Creech into the coffeeroom and closed the door.Stewart was in the process of preparing a cup of coffee.Stewart testified that he asked what McCrea wanted todiscuss but McCrea, at that time, requested a brief delaybefore starting the conversation. Creech did not corrobo-rate this detail.As the discussion was about to proceed, there was aknock at the door. McCrea opened the door, disclosingGoodwin. Creech and Stewart testified that, in answer toStewart's question, Goodwin stated that McCrea hadtold him to come to the coffeeroom where there was tobe a discussion of union business. Stewart told Goodwinto return to his work station and that he would be calledif he was needed. Goodwin did as ordered. Stewart, ac-companied by Creech, then went to Goodwin's workstation. McCrea started to follow, because he wanted tohear what was said. However, he was ordered to returnto the coffeeroom and wait for the two supervisors.Creech and Stewart testified that back at his work sta-tion Goodwin repeated that McCrea had told him to goto the coffeeroom for the discussion. Creech testifiedthat Goodwin quoted McCrea as having said he wantedGoodwin present for the union discussion. According toCreech, Goodwin added the statement, "but I don't wantno part of it." Stewart testified that he told Goodwinthey were not going to discuss union business, an appar-ent untruth.McCrea testified that he did not invite Goodwin to themeeting. However, McCrea testified that Goodwin was a21 This finding would be to the contrary if it had been shown thatMcCrea's problem had not been satisfactorily adjusted by Stewart.122 DUCANE HEATING CORPORATIONmember of the union committee and knew that McCreawas going to ask for permission to solicit for the Unionduring working time.At the end of the day, McCrea was given a formal,written warning notice reciting that Goodwin had saidthat McCrea had "told [him] to come up" to Stewart'soffice. The warning continued:You do not have the authority to tell another em-ployee to stop work and attend a meeting withoutpermission from your supervisor. This could havecaused a work stoppage or a production slowdown.Because of this incident you are being given awritten warning and if this ever occurs in the futureyou will force us to terminate you.Goodwin was not given a warning or subjected to anyother form of discipline.Only McCrea and Goodwin could have any directknowledge of what McCrea had said to Goodwin.McCrea testified unequivocally that he said nothingmore than that he was going to talk to Stewart.Stewart's and Creech's testimony is hearsay as to whatMcCrea had said to Goodwin. The only possible cor-roboration of that hearsay testimony was Stewart's fur-ther testimony that, after they entered the coffeeroom,McCrea asked for a short delay in commencing their dis-cussion. In hindsight, such request might suggest thatMcCrea was awaiting Goodwin's appearance. But nei-ther Creech nor McCrea testified to any such request byMcCrea. Stewart's uncorroborated testimony is insuffi-cient support to warrant a finding based on Creech's andStewart's testimony concerning what Goodwin had al-legedly told them that McCrea had said. This is particu-larly true here, where Goodwin had left his work stationand undoubtedly was on the defensive.22On all the evidence, together with careful observationof the demeanor of the witnesses, I credit McCrea anddiscredit Stewart's and Creech's testimony concerningGoodwin's quotation of McCrea. Even if it be assumedthat Goodwin did say that McCrea had told him toattend the meeting in the coffeeroom, it would not neces-sarily follow that Respondent was warranted in disciplin-ing McCrea. The Union argues that, even on Respon-dent's version of the facts, McCrea could not properlybe disciplined because he was engaged in protected con-a2 The General Counsel and the Union take Respondent to task for nothaving called Goodwin as a witness. They would have me draw an ad-verse inference from Respondent's failure to do so. Goodwin had been amember of the Union's organizing committee and was no longer em-ployed by Respondent at the time of the hearing. Thus, it cannot be saidthat he was "within the control of respondent." However, such "control"is not always essential to applicability of the "adverse inference" rule.See, e.g., N.L.R.B. v. Douglas Lantz d/b/a Transportation ConsultanlsAlcan Forwarding Company. and/or AFCO, 607 F.2d 290 (9th Cir. 1979):Although these witnesses cannot be said to have been within thecontrol of respondent, they were presumably personal and businessacquaintances of Lantz and it is, therefore, proper for the Board todraw an adverse inference. Respondent's production of Lantz' weakhearsay testimony regarding an independent AFCO, when strongdirect evidence could have been supplied, can only lead to the con-clusion that the strong evidence would have been adverse.It may be noted that many of Respondent's witnesses appeared undersubpena and at least one was an ex-employee.certed activities. It is unnecessary to decide whetherMcCrea's conduct would have lost its protection if hehad in fact directed Goodwin to leave his work stationand go to the coffeeroom. As noted above, the only evi-dence that McCrea gave any such direction to Goodwinis essentially uncorroborated and unreliable hearsay. Re-spondent, thus, has failed to establish that McCrea direct-ed Goodwin to leave his work station, the reason assert-ed for disciplining McCrea. It would be no defense thatRespondent acted in reliance on unsupported statementsby Goodwin. See N.L.R.B. v. Burnup & Sims, Inc., 379U.S. 21 (1964).McCrea's warning notice said that any repetition of hismisconduct would result in discharge. This appears ex-cessively harsh in view of the absence of any disciplineof Goodwin, whose conduct allegedly could have dis-rupted production and who must have known thatMcCrea was not authorized to direct him to leave hiswork station. Additionally, Respondent's attendancepolicy, the only written disciplinary procedure in therecord, provides for progressive discipline, prescribing a3-day and then a 5-day suspension between a writtenwarning and discharge.Respondent's union animus is clearly shown by its vi-gorous preelection campaign, which included unfairlabor practices. McCrea's union activities were wellknown, since he had been an observer for the Union inboth the 1977 and the 1979 elections, had been on theUnion's in-plant committee, and had handed out unionliterature on Respondent's premises. The warning givenhim was for alleged misconduct in connection with hisunion activities, namely, his request for permission to so-licit for the Union during working hours. While denyingMcCrea's request, Stewart did not investigate McCrea'sstatement that an antiunion petition had been circulatedduring working time. These facts clearly constitute aprima facie showing that McCrea was disciplined for hisunion activities. Respondent's evidence, as discussedabove, was insufficient to rebut the prima facie showingthat McCrea was discriminatorily disciplined in violationof Section 8(a)(3) and (1) of the Act.b. Suspension of Moses BryantMoses Bryant has worked for Respondent since Janu-ary 1976. Until the events here in dispute, he had neverreceived any warnings or other disciplinary action. Hewas openly active as a leader in the 1977-79 union orga-nizing campaigns.In December 1978 Bryant was employed in the ship-ping department. On December 12, he, along with othershipping department employees, was scheduled to workovertime from 4 to 6 p.m. In such situation, the overtimeemployees are given a 10-minute break, scheduled from 4to 4:10 p.m.On December 12 at 4 p.m., Bryant moved his personalpickup truck from an employee parking lot to a locationbeside the company road leading to the main highway.He then joined other employees and one or two unionstaff representatives in passing out union leaflets to de-parting employees in their cars. Bryant remained oncompany premises.123 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBryant maintained that he stopped leafletting anddrove back to his work station at 4:09 p.m. EmployeeTimothy Jeffery testified that on December 12 he startedto hand out leaflets at about 4:01 or 4:02 p.m. Accordingto Jeffery, Bryant was already present at the time. Jef-fery further testified that at about 4:07 a voice called outto Bryant to return to work, at which time Bryanthanded his supply of leaflets to Jeffery and headed backto his work station.2Respondent presented a battery of witnesses in an at-tempt to show that Bryant did not return to his workstation until after 4:30 p.m. His timecard was altered, inink, to show that he was away for three-quarters of anhour and he was docked pay for that length of time. OnDecember 15, 3 days after the event, Bryant was sus-pended for 5 days because of his "tardiness" in returningto work on December 12.Respondent's witnesses in regard to Bryant's activitieson December 12 were generally incredible. For example,on direct examination, employee Willie McLeod testifiedthat he had seen Bryant passing out leaflets at 4:15 p.m.On cross-examination, McLeod was asked how he hap-pened to remember the date December 12. His testimonywas:A. December 12? That was an election day, I be-lieve.Q. That was election day?A. I mean, I don't know.Q. Did you vote that day?A. Yes.The election was on March 22, 1979.Employee Alonzo Brown's testimony was similarlyunreliable. He testified that he had seen Bryant outsideafter 4:32, when Brown clocked out. Brown testified thatat 3:30 p.m. he drove a company van from the companypremises to a tire company in Barnwell, about 10 milesaway. At the same time, guard Hargrove drove his ownvan to the tire company. Four new tires were to be puton the company van and two of the tires from the com-pany van were to be mounted on Hargrove's. The workdid not begin until after the two men had gone to a res-taurant and purchased sandwiches. Then, according toBrown, the tire changes took more than an hour. Heproceeded to say that he returned to the plant at 4:20and clocked out at 4:32 p.m., when he saw Bryant stilloutside of the plant. Johnson also testified that whenthere was leafletting, exiting traffic ended at 4:15 to 4:20p.m., "or thereabouts." Johnson's timecard for December12 was not offered in evidence. Johnson's testimonycould not have been accurate; he could not have left theRespondent's premises at 3:30 p.m., driven 10 miles, goneoff and purchased food, then waited more than an hourwhile the tires were being switched, and returned to Re-spondent's premises at 4:20 p.m. A day or two after the23 Washington testified that he also passed out leaflets on December12. According to Washington, Bryant left and headed back to the plant at4:07 or 4:08 p.m. Washington's testimony was confused as to whenBryant had arrived to pass out leaflets. Because of that confusion, Wash-ington's testimony in this regard is given very little weight.event, Stewart questioned Johnson and asked him to signa statement. Johnson signed it without reading it.Thomas Bracco, a former leadman, appearing undersubpena by Respondent, testified that on December 12,1978, he clocked out at 4:07 p.m. and then waited about10 minutes in the engineering office for the other mem-bers of his carpool. He testified further that when theyleft the premises, at 4:17 p.m., he saw Bryant and twoother persons, whom he could not describe or identify,passing out leaflets. Respondent's witness, McLeod,placed the number of distributors at five. In any event,Bracco testified that when he left the premises therewere three cars in front of him and none behind him.Thus, on Bracco's testimony, the leafletting would havebeen completed by 4:17 p.m.24He, thus, could not possi-bly support Respondent's position that Bryant was outdistributing for 45 minutes.Employee William English testified that on December12, 1978, he clocked out at 4:02 p.m., and then waitedinside the plant until 4:14 or 4:15 p.m., when the traffichad thinned out. He then left and, as he passed the guardshack, saw people passing out leaflets. Bryant was theonly person he could recall. The next day Stewart askedEnglish when he had left and whom he had seen passingout leaflets. Stewart particularly asked if English hadseen Bryant and English answered in the affirmative. Oncross-examination, English was asked how he happenedto remember that December 12 was a Tuesday. His re-sponse to the inquiry was confused and contradictory, asfollows:Q. How do you know that it was a Tuesday,how do you know that December 12th was a Tues-day, 1978?A. I know because I know the day.JUDGE KLEIN: He asked you how you knew thatDecember 12th was a Tuesday, and what did yousay?THE WITNESS: I takes my baby to the doctoronce a month, you know, on Tuesday and I had totake him that day.Q. [By Mr. Brown] I see. What time did youhave to go to the doctor?A. I didn't go.Q. You didn't go on that Tuesday?A. No.Q. I see. But do you normally take your baby tothe doctor on Tuesdays?A. No, no, I don't.JUDGE KLEIN: Suppose you explain in your ownwords what this business is about the baby going tothe doctor and that that is how you know that thiswas a Tuesday.24 Bracco conceded that he did not look at a watch, which in itselfrenders the precision of his testimony suspect.124 DUCANE HEATING CORPORATIONTHE WITNESS: Okay, I have a baby. He is sickand I have to take him to Charleston every so oftenand that one particular day, he had to go.JUDGE KLEIN: Did you take him that day?THE WITNESS: No. My wife took him.JUDGE KLEIN: Didn't you say that it was once amonth on Tuesday?THE WITNESS: No, I didn't say once a month.JUDGE KLEIN: You didn't?THE WITNESS: I said "every so often."JUDGE KLEIN: And do you normally take him?THE WITNESS: YES, I USUALLY TAKE HIM ....OR WE BOTH USUALLY GO.JUDGE KLEIN: I see. You and your wife usuallygo together?THE WITNESS: Yes.... If I go, I don't worknone at all because they keep him all day.Employee Ferguson testified that he had left the prem-ises on a company errand about 3:58 or 3:59 p.m. and re-turned at 4:20 p.m. At both times he saw six employees,including Bryant. According to Ferguson, at 4:20 Bryantwas not passing out leaflets but was simply standingaround talking to McCrea. On cross-examination Fergu-son testified that the Union had passed out handbillsoften. When asked how he recalled December 12 specifi-cally, he replied: "Because I was asked about it the nextday, did I see Moses Bryant by the railroad passing outunion leaflets." Conceivably the written statement Fer-guson had given to Stewart might have been dated andthus given substance to Ferguson's answer.25It is unnecessary to review further testimony of em-ployee witnesses for the Respondent concerning the timethey had seen Bryant outside the plant after 4 p.m. onDecember 12. The testimony of John Ducate, Jr., andRonnie Hutto, Bryant's supervisor, is also grossly flawed.John Ducate, Jr., testified that at 4:15 p.m. on Decem-ber 12, while he was in his office, he heard cars passing.He opened the blinds and looked outside, where he sawcars still backed up. According to Ducate, Stewart thenentered the office and reported that Bryant was outsidepassing out leaflets when he was supposed to be work-ing. No explanation was given for Stewart's reporting toDucate when Stewart himself had authority to mete outdiscipline when called for. Ducate then telephoned theshipping department. He testified that he was informedthat Hutto was not available and he therefore spoke toBetty Geiger Robinson, the secretary in the shipping de-partment. On direct examination, Ducate testified thatRobinson said she had not seen Bryant until sometimeafter the forklifts started running, which would havebeen 4:10 p.m.26However, Ducate's testimony on cross-examination was considerably different, as follows:25 It is not clear why Respondent called employee Van Saunders,since the latest time he said he saw Bryant passing out leaflets on Decem-ber 12 was 4:10 p.m. When he was questioned by Stewart the next dayhe placed the time "about 10 minutes after 4:00." It appears that employ-ees are allowed 3 minutes before they are deemed to be tardy.26 An objection to this testimony as hearsay was sustained.A. I tried to call Ronnie [Hutto] on the phone, Inever talked to him.A. What time did you try to call him?A. Right about that time, 4:15, as soon as I hadheard that Moses [Bryant] was supposed to beworking.Q. Who did you talk to?A. I got a young lady on the phone.Q. Do you know who it was?A. No, I do not. Well, yes, I would assume, weonly have one young lady back there, and that wasBetty Geiger [Robinson].Q. How long did you talk with her?A. I asked if Ronnie Hutto was there, she saidno.Q. Anything else said?A. No, sir.Ronnie Hutto, shipping supervisor, testified thatBryant was not in the shipping area at 4:10 p.m. on De-cember 12, when Hutto gave work instructions to twoother employees and then left the building to take a trail-er to the dock. Since the tractor he was going to usewould not start, Hutto attempted to start the tractor by ajump from the battery of his own pickup truck. He wasin the process of starting the tractor when Bryant cameout of the building and told Hutto there was a telephonecall for him. Hutto testified that he then went inside totake the telephone call and at the same time gave Bryantwork instructions. According to Hutto, it was then 4:30or later. Respondent did not call as a witness either ofthe two employees whom Hutto testified he had instruct-ed at 4:10 p.m. They presumably could have testified asto Bryant's presence or absence.27Additionally, Huttodid not say with whom he had spoken on the telephone.Hutto testified that he first became aware of theBryant problem the next day, December 13, when FrankDucate asked whether Bryant had returned to work ontime after the 4 o'clock break the day before. Hutto testi-fied that he reported that Bryant had appeared at "4:30or later." However, it is undisputed that Bryant hadcome out of the building to announce the telephone call.Hutto acknowledged that he had not seen Bryant enterthe building, and Bryant would not have passed withinHutto's sight while returning from the parking lot to theshipping department.On December 15, Hutto gave Bryant a suspensionnotice, which Frank Ducate had given to Hutto fortransmittal. It was Frank Ducate's decision; Hutto hadnot recommended discipline and had not been consulted,even though he was Bryant's immediate supervisor andhad authority to impose discipline. Hutto testified that itwas Frank Ducate's decision to suspend Bryant. Howev-er, John Ducate, Jr., testified that it was his decision to27 Shipping clerk Robinson testified that Hutto recently had said toher that he "went out on the floor to give the guys their work assign-ments and none of them were there ..so, then [he] went outside tojump, to put a trailer up ... .125 DECISIONS OF NATIONAL LABOR RELATIONS BOARDimpose a disciplinary layoff because he consideredBryant's conduct to constitute theft.28Frank Ducate didnot testify.29It is undisputed that Bryant was a good worker andhad not received any written warnings in the 3 years hehad worked for Respondent. Respondent's "AttendancePolicy" provides that an employee will be charged withtwo points for an "unknown absence," i.e., if he does notcall in to his supervisor; one point for an "unexcused ab-sence" i.e., if he calls in but does not provide the neces-sary "paperwork," such as a doctor's, lawyer's, or courtofficer's statement; and one half point for "arriving lateor leaving early" without providing the necessary "pa-perwork." The policy provides for progressive discipline:(1) a verbal warning, (2) a written warning, (3) 3 daysoff, (4) 5 days off, and (5) discharge. The policy furtherprovides that:An employee could be discharged if he used oversix points in any thirty working day period ....However, should an employee use up his two pointsin any given thirty working day period, and re-ceives a warning and does not have any other viola-tions, he will be given a fresh two point credit thefollowing thirty day period. If that is also abused,he will then receive his second warning. However,if he does not have any violations in the new thirtyday working period, he ...will be eligible for"Perfect Attendance Awards," and as a show ofgood faith, we will cancel out this last warning. Forexample, for every thirty working days you do nothave any violations, we will cancel out your lastwarning. If you receive two warnings, you wouldhave to work sixty working days without a viola-tion to cancel both warnings.Hutto testified that Bryant's allegedly late return fromhis 4:10 p.m. break would be considered "tardiness," forwhich the attendance policy provides only a one-halfpoint charge. Yet Bryant was given a 5-day suspension--the fourth step in the progressive discipline pattern. Thesuspension notice given to Bryant reads, in part:... On Tuesday you left the facility at approxi-mately 4:00 p.m. and did not punch out. You dis-tributed union literature on the main road leadinginto the plant, for approximately 45 minutes. Thisincident was witnessed by approximately 460Ducane employees. You returned to work and didnot punch in. However, at the end of your overtimeshift you punched out at 5:59.Since you were scheduled for overtime and did notseek your Supervisor's permission to leave the fa-cility, and misrepresented your time card by not28 Ducate's testimony was: "I considered it stealing [and] if he wasn'tinvolved in the union effort, I knew he was involved, I would have dis-charged him, a good employee or not. If you steal material, you stealmoney. I have the same strong feelings and because he was involved Isaid, well, give him five days off. And that is when [the disciplinarynotice] was made up."29 Although the record does not so disclose, the General Counsel'sbrief states that Frank Ducate "was available and in the courtroom everyday."properly punching in or out, falsifying your card,you have forced us to place you on a 5 Day Sus-pension.If there is another occurrence, you will force us toterminate you.The record establishes that employees are not requiredto clock out or in for breaks, at least if they do not leaveRespondent's premises. Since Bryant remained on com-pany premises while he passed out union leaflets, themajor thrust of the suspension notice would be unwar-ranted even if Bryant had been outside for 45 minutes.But, as shown here, there is no substantial credible evi-dence that Bryant was outside for 45 minutes. As notedabove, Hutto testified that around 4:30 p.m. Bryant hadcome out of the plant to tell Hutto he had a telephonecall. And neither Stewart nor John Ducate undertook toexplain why Bryant was not directed to return to workat 4:15 p.m., when Stewart reported to Ducate.The most reliable, essentially disinterested witness wasRobinson, who appeared as a rebuttal witness under sub-pena by the General Counsel. As noted before, Robinsonhad sworn to a pretrial statement at Respondent's re-quest. Before union counsel raised a hearsay objection,John Ducate, Jr., testified that Robinson said that shehad not seen Bryant "until well after, sometime after [theforklifts] started up again and the heisters would havestarted up at 4:10." Ducate indicated that Robinson hadgiven this information on June 22, 1979, at the time shegave Respondent a written statement.30Called by theGeneral Counsel as a rebuttal witness, Robinson testifiedthat she could not state precisely what time Bryant hadreturned from his 4:10 break. However, when she re-ceived the telephone call for Hutto, Bryant was in heroffice, in the shipping department. She went to the doorbut did not see Hutto or any shipping department em-ployees. She called out, but nobody answered. Accord-ingly, she asked Bryant to go out and tell Hutto thatthere was a call for him from Arnold Croft, also a ship-ping foreman or supervisor. Robinson testified that atthat time she faintly heard forklifts starting up in anotherpart of the plant, but nobody was working in the ship-ping department.3sAt the end of her direct examination,Robinson testified:Q. [By Mr. Brown] The employees when they'reon break, when they're working overtime in ship-ping do they always get back by 10 after?A. The shipping department?Q. Yes.A. No, never.Robinson further testified that when she was inter-viewed by John Ducate, Jr., and gave him a statement,he told her that it was he, Ducate, who had called Huttoafter 4 p.m. on December 12. Robinson nonetheless in-sisted that it was Croft. As she said:30 The statement was identified but not formally offered in evidence.Had it been offered and objected to. it would have been rejected as hear-say.al Robinson said she did not know if Henry Livingston, who neverleaves for breaks, was working in the warehouse.126 DUCANE HEATING CORPORATION...Arnold and John Jr., have got a different toneof voice, I work with Arnold all the time and JohnJr., is a northerner and Arnold is a southerner andeven their tone of voice sounds different ....In substance, she denied having spoken to John Ducate,Jr., after 4 p.m. on December 12.32 Respondent made noattempt to impeach Robinson by using her pretrial state-ment.On all the evidence, I find that Bryant was given theharsh discipline of a 5-day suspension, with the threat ofdischarge for any future dereliction, because of his unionactivities. Respondent's evidence that Bryant was sus-pended for cause contains many inconsistencies, gaps,and implausibilities. Even if, as Respondent maintains,Bryant returned late from his 4 p.m. break on December12, other shipping department employees were also lateand, so far as appears, they were not disciplined. Respon-dent's published attendance policy did not call for anydiscipline for one tardiness, yet Bryant, a good worker,was given the stern discipline of a 5-day suspension, ap-parently for a first offense of any kind. Although Stewartallegedly informed John Ducate, Jr., of Bryant's miscon-duct at 4:15 p.m., no action was taken to have Bryantreturn to his work station immediately. Only two possi-ble inferences come to mind: either Stewart did not seeBryant outside at about 4:15 p.m. on December 12, orRespondent was more interested in building a recordagainst Bryant than in having him go to work as he wassupposed to. Since Stewart did not testify concerning theBryant matter, and did not corroborate John Ducate,Jr.'s testimony, I find that Stewart did not see Bryantoutside the building after 4:10 p.m. on December 12.On the foregoing considerations, I find that, as allegedin the complaint, Bryant was given a 5-day suspensionand a threat of discharge because of his union activities,in violation of Section 8(a)(3) and (1) of the Act.c. Norman WiseNorman Wise commenced work for Respondent onNovember 20 and was discharged on Friday, December8, 1978. There is no dispute that, from the beginning ofhis employment, he was an active supporter of theUnion. His sympathies were obviously known to Re-spondent since, among other things, he participated inthe distribution of union literature on Respondent'spremises.The General Counsel and the Union contend that Wisewas discharged because of his union activities, while Re-spondent maintains that he was terminated for "absentee-ism" during his "90 days Probation Period."Wise testified that while he was working on the morn-ing of December 7 Carpenter approached him and askedhim to read and sign an antiunion petition. Wise refusedto sign. When Carpenter asked him to repeat his state-ment, Wise again said, this time loudly, that he wouldnot sign the petition. According to Wise, Stewart wasabout 20 feet away and turned to look directly at Wisewhen he repeated his refusal to sign Carpenter's petition.a2 Robinson testified: "I may have gotten two, I may have gotten oneother than the phone call that came in for Ronnie and that would havebeen from purchasing, Marilyn telling me to hurry ....Carpenter confirmed that he had asked Wise to readand sign the antiunion petition and that Wise had re-fused, in emphatic and obscene terms. Carpenter, howev-er, placed the event around Thanksgiving Day. Al-though both Stewart and Carpenter appeared as wit-nesses, neither was questioned as to whether Stewart waspresent and heard the exchange between Carpenter andWise.McCrea testified, as did Carpenter, that the antiunionpetition was circulated during the week of Thanksgiving.Thus, while Wise was generally a credible witness, I findthat he was in error as to the date he was asked to signthe petition. In the absence of any contrary evidence, Ifind, in accordance with Wise's testimony, that Stewartwas present and overheard the exchange between Car-penter and Wise.On Friday, December 8, Wise was given his paycheckand termination notice in Stewart's office, with Stewartand Creech present. On his way out, Wise noticed thatthere had been a deduction from his pay, which he didnot understand. He testified that, as he was returning toask about the deduction, he overheard Stewart say toCreech: "We had to let him go because he wouldn't signthe petition against the Union." Despite Stewart's andCreech's denials, I credit Wise's testimony concerningthe statement he overheard. That statement in itself con-stitutes sufficient evidence to establish a violation of Sec-tion 8(a)(3) and (1) of the Act. The weakness of Respon-dent's evidence as to the reason for Wise's dischargeconsiderably reinforces the conclusion based on the Gen-eral Counsel's evidence.Wise's discharge notice states as the reason: "Failureto comply with company 90 days Probation Period. Ex-cessive lateness on 11/22, 12/5 & 12/7. Left early on 12/1..It is undisputed that employees are given 3 minutesleeway but are deemed to be late if they punch in after7:33 a.m. for the first shift. On November 22, his thirdday of employment by Respondent, Wise arrived at 7:35a.m. He testified that within 5 minutes after arriving hereported to Stewart, explaining that because his car wasnot then operable, he commuted with employee TimothyJeffery, and Jeffery was late that day. According toWise, Stewart said he understood and did not reprimandWise.Wise testified that soon after his arrival at work onDecember I he tried to speak to Stewart about Wise'sneed to leave early that day. According to Wise, Stewartsaid he was busy and told Wise to talk to Rider, his lead-man.33Wise did so, telling Rider that he (Wise) had toget to a credit union 50 miles away before it closed at 5p.m. Wise testified that Rider thereafter reported thatStewart said it was all right for Wise to leave early, andWise did so. According to Stewart, Wise asked Stewartfor permission to leave early because he had to make atrip, without further details. Stewart testified that he saidthe department was very busy and asked Wise "if he3 Stewart testified that he did not know of any leadman named"Rider," Creech, however, testified that Rider was a leadman workingunder Stewart when Wise was also supervised by Stewart.127 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould schedule his trip for another day. [Wise] said, no,he had to go that day. So, he went."Wise testified that he punched the clock at 7:30 a.m.on December 7, but the stamp on the card read "7:35."Wise testified that employee Jeffery punched in a fewseconds after Wise but Jeffery's card showed the time as7:30. Wise further testified that employee ChristineGrimes was present at the timeclock area. Respondentintroduced timecards showing the following punch-intimes on December 7: Grimes, 7:27, Jeffery, 7:32, Wise,7:35. Jeffery testified that when he and Wise punched in,the clock read 7:30 but the time recorded on their cardswas 7:35. Jeffery was in error as to his card, whichshows 7:32. However, he further testified that he advisedWise, as a new employee, to talk to Creech, his supervi-sor, immediately. Thereupon, according to Jeffery, bothmen went to see Creech, at his desk. According to Jef-fery, Creech said "he was going to do something aboutit, that he was going to have it straightened out." Creechtestified, but was not questioned on this matter. Thus,Jeffery's testimony is uncontradicted. Christine Grimesdid not testify although she had been identified as havingbeen present when Wise and Jeffery punched in.The timing of Wise's discharge is most significant. Aspreviously noted, his fourth alleged offense occurred onDecember 7. On Friday, December 8, he was not paidwhen other employees were. Instead, at about 3:50 p.m.,at Stewart's request, Creech took Wise to Stewart'soffice, where Stewart presented Wise his terminationnotice and final check. This sequence is noteworthy inview of other evidence presented by Respondent.Hutto testified that on each Monday morning the su-pervisors check the timecards of employees in their de-partments to see if they are in order. After the supervi-sors' review, the cards go to payroll, where the hoursare computed and marked on the timecards. Stewart tes-tified that he reviews timecards on Monday. He markstardiness, early departures, and absences, and also entersthe number of hours to be paid for. The cards then go tothe payroll department. Personnel Manager SandraBrown confirmed that the timecards do not reach theperson charged with administration of the attendanceprogram until Monday. The evidence also inferred thatat the time here involved, supervisors received checks onThursday for distribution to their employees on Friday.From the foregoing evidence, it must be inferred thatthere is a -week time lag in the payment of wages.Yet Wise was discharged on Friday, December 9, fortardiness on Tuesday and Thursday, December 5 and7,34 Respondent's witnesses never explained how or whyWise's delinquencies were punished before his timecardfor his final week would normally have been reviewed.An explanation would be in order, particularly in viewof Stewart's testimony that the payroll departmentwould automatically prepare a discharge form for anyprobationary employee who reached two points underthe attendance policy. However, some absences, includ-ing tardiness and early departure, are excused and thusdo not constitute charges if the employee provides the34 Tuesday was 7:34 and Thursday was 7:35, or I and 2 minutes, re-spectively, beyond the permissible time.requisite "paperwork," which is presented to the em-ployee's supervisor, who forwards it to the personnel de-partment. Under the system as described by Respon-dent's representatives, Wise's having accumulated twopoints could not have been apparent or known to thepersonnel department on December 8, the day he wasdischarged. It thus follows that his case was given spe-cial treatment. No explanation was forthcoming as tohow or why Wise was discharged on Friday, December8, the very day after he allegedly reached two pointsunder the attendance policy.To support its view as to Wise's discharge, Respon-dent introduced into evidence six notices of terminationfor "failure to comply with company 90 working daysProbation," all apparently for attendance problems.However, as the General Counsel points out, five of thesix notices are dated between January and June 1979,after Wise's discharge.3 5 The remaining notice wasissued on November 10, 1978, with the most recent at-tendance offense on November 2, more than a week ear-lier. Creech, who has been employed by Respondent for11 years, testified that he could not recall any employeein his department who had been fired before Wise was.The Union introduced into evidence a discharge noticedated January 12, 1979, which discloses that the employ-ee involved had reached two points on December 5,1978, and had another half point on December 22, 4weeks before the discharge.Wise testified that on December 5, 1978, he had diffi-culty starting his car and Jeffery was not going to workthat day. Realizing that he might be late for work, hetelephoned in and reported to the lady who answeredthe telephone. Respondent presented evidence that theCompany's switchboard is never opened before 8 a.m., atthe earliest. Personnel Manager Sandra Brown testifiedthat in November and December 1978 she arrived atwork and opened the switchboard between 8:30 and 9a.m. Employees Dorothy Brown and Donna McCauleyalso operate the switchboard, but they do not arrive atwork until 8 a.m. or later. According to Sandra Brown,employee Donna Winstead frequently serves as a reliefswitchboard operator but never arrives at work before8:30 a.m. Sandra then conceded that at one time Win-stead commuted with Arnold Croft, who begins work at7:30 a.m. But Sandra persisted in her testimony that Win-stead would never have opened the switchboard before 8a.m.; Dorothy Brown was the regular switchboard oper-ator and, if she was to be late or absent, Sandra Brownopened it.On rebuttal, employee Robinson testified that she hadseen Winstead operating the switchboard between 7:30and 8 a.m. Robinson had frequently arrived early toobtain experience on the "twix" machine, which is locat-ed near the switchboard. Robinson could not specifywhen she had seen Winstead at the switchboard between7:30 and 8 a.m., but she knew it was more than once.Robinson specifically recalled Winstead's having com-plained about being required to plug the switchboard ina3 Of these five notices, three apparently were issued before theMonday following the final offense. These employees had all had "un-known" or "unexcused" absences.128 DUCANE HEATING CORPORATIONearly, whereas Winstead believed that McCauley shouldhave that obligation.Sandra Brown's testimony was generally unreliable.(See the next paragraph.) On the other hand, Robinson'stestimony was straightforward and was not broken downby cross-examination. Accordingly, I credit Robinsonand discredit Sandra Brown's testimony that the switch-board was never opened before 8 a.m. Thus, Wise's testi-mony that he called in and spoke to a lady on the morn-ing of December 5, 1978, remains unrebutted. It might beadded that, in Respondent's view of the case, that factwould be immaterial in any event, since John Ducate,Jr., testified that car trouble was never accepted as a jus-tifiable excuse for tardiness.The most inscrutable aspect of Wise's discharge is thefact that the attendance policy as applied to "probation-ary" employees is nowhere written. Most significantly,there is no reference to "probationary" status or any spe-cial rules governing probationary employees in Respon-dent's "Employee Newhire Packet" (emphasis supplied).Sandra Brown, Respondent's personnel manager, and Su-pervisor Creech, who had been employed by Respondentfor some 6 and 11 years, respectively, both testified thatsupervisory personnel were aware of the probationarypolicy because it appeared in the employee handbook.However, John Ducate, Jr., author of the "AttendancePolicy," which appears in the Newhire Packet, testifiedthat Respondent has had a "probationary period" sincehis early childhood but he "neglected to specifically spellout probationary employees in that program although"the Packet does refer to a 90-day waiting period for in-surance coverage. 6Ducate further testified that when he devised the at-tendance program, apparently in 1977, he called all thesupervisors together and told them about the program.However, Creech was unable to provide any detailsabout such a meeting. He conceded that he did not fullyunderstand the details of the program. According toCreech, the program was to be fully explained to eachnew employee when he was hired. However, Creech tes-tified that he had not explained the program to the em-ployees under him and had not instructed Wise until No-vember 22, when Wise was late for the first time.Creech's understanding of the purported program was solimited that he could hardly have explained it to Wise.I find it totally incredible that Respondent would omitfrom its "Newhire Packet" an established policy govern-ing new hires, particularly when, as here, a detailed at-tendance policy is set forth. As noted above, under theattendance policy included in the "Newhire Packet,"Wise would have been subject to an oral warning for hisattendance record at the time he was discharged.One other matter should be noted. Respondent calledtwo witnesses to show that Wise's attendance had beenunsatisfactory on a job before he was hired by Respon-dent and again on another job he obtained after Respon-dent discharged him. Respondent's counsel maintained36 On cross-examination. Sandra Brown testified that the probationaryattendance policy appears in the employee handbook. When she wasasked where it appeared in that document, Respondent's counsel said: "Iwill stipulate that the probation policy is not in there." Nonetheless,Creech later testified that the policy appeared in the handbook.that such evidence would "reflect on [Wise's] workhabits and behavior while [he] was employed both priorto and subsequent to his employment with Ducane" andwould "establish a habit and practice ...similar to hiswork habits at Ducane." Since Respondent did not claimthat Wise's discharge by Respondent had been based inany part on his record with other employers, the evi-dence was excluded and Respondent's counsel madeoffers of proof.Respondent did not cite Rule 406 of the Federal Rulesof Evidence or any other authority for the admissibilityof such evidence. However, Rule 406 reads:Habit, Routine PracticeAdmissibility. Evidence of the habit of a person ...whether corroborated or not ...is relevant toprove that the conduct of the person ...on a par-ticular occasion was in conformity with the habit orroutine practice.Proof of a pattern of poor attendance on other jobsmight tend to show that Wise's attendance was unsatis-factory while he was working for Respondent. However,with the exception of December 7, when he maintainsthe timeclock did not print accurately, Wise's tardinessesand early departure are admitted. The relevant questionhere is not whether Wise was late three times and leftearly on one occasion, but, rather, whether such conductwas the real and only reason for his discharge by Re-spondent. There is no suggestion in the evidence or incounsel's offers of proof that Wise's "habit," as allegedlymanifested on other jobs, entered into Respondent's deci-sion to discharge him. Respondent apparently maintainsthat Wise was "automatically" discharged under a com-pany rule governing the attendance of probationary em-ployees. As shown above, that contention does not with-stand scrutiny.As hitherto noted, Respondent's union animus is estab-lished by the record. Wise's open union activities beganalmost immediately after he began to work. His precipi-tous discharge thus was prima facie violative of Section8(a)(3) of the Act. Respondent's explanation of the dis-charge was so riddled with inconsistencies, implausibil-ities, and gaps that it could not serve to rebut the Gener-al Counsel's prima facie showing. Accordingly, I findthat, as alleged, Respondent discharged Wise because ofhis union activities and thus violated Section 8(a)(3) and(1) of the Act.CONCLUSIONS OF LAW1. The Respondent, Ducane Heating Corporation, is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2. The Union, International Union of Electrical, Radioand Machine Workers, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. Since October 1978 Respondent has engaged inunfair labor practices within the purview of Section8(a)(1) of the Act by: discriminatorily prohibiting solici-tation on behalf of the Union on working time althoughsolicitation by antiunion employees was permitted duringworking time; threatening an employee with loss of129 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfavors for engaging in union activities; threatening em-ployees with discharge and/or plant closure or removalbecause of employees' union activities; threatening em-ployees with loss of direct access to representatives ofmanagement in connection with grievances if the em-ployees chose to be represented by the Union; grantingbenefits to discourage employee support for the Union;threatening strikes and violence if the employees electedto be represented by the Union; and threatening an em-ployee with a denial of wage increases and inability toobtain employment if he continued to engage in unionactivities.4. Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Actby: issuing a written warning and threat of discharge toemployee Randolph McCrea on December 1, 1978; sus-pending employee Moses Bryant for 5 days on Decem-ber 5, 1978; and discharging employee Norman Wise onDecember 8, 1978, all for the purpose of discouragingunion membership.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6. It has not been shown that Respondent has engagedin unfair labor practices other than those specificallyfound herein.THE REMEDYHaving found that Respondent has committed and iscommitting unfair labor practices, I shall recommendthat it be ordered to cease and desist therefrom and totake certain affirmative action, in accordance with cus-tomary practice in cases such as this. Although the unfairlabor practices include a discriminatory discharge andtwo additional instances of discriminatory discipline, therecord cannot be said to demonstrate a proclivity on thepart of Respondent to violate the Act. Accordingly,under the standards of Hickmott Foods, Inc., 242 NLRB1357 (1979), I shall not recommend a broad cease-and-desist order.Having found that employee Norman Wise was unlaw-fully discharged, I shall recommend that Respondent berequired to offer him reinstatement to his former job, or,if such job no longer exists, to a substantially equivalentposition, without prejudice to his seniority and otherrights and privileges, and make him whole for any lossof earnings he may have suffered by reason of the dis-crimination against him. Similarly, it will be recommend-ed that Respondent be required to make Moses Bryantwhole for any loss of earnings he may have suffered byreason of the discrimination against him. Backpay forWise and Bryant is to be computed in the manner pre-scribed in F W. Woolworth Company, 90 NLRB 289(1950), with interest as provided in Florida Steel Corpora-tion, 231 NLRB 651 (1977).37Additionally, it will berecommended that Respondent be required to removefrom its records and destroy any reference to the disci-37 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).The General Counsel's request that interest be provided at the rate of 9percent per annum is rejected. Jeffrey Manufacturing Division, Dresser In-dustries, Inc., 248 NLRB 33, fn. 2 (1980).plinary actions against employees McCrea, Bryant, andWise which are the subject of this proceeding.Respondent will, of course, also be required to post anappropriate notice.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record, and in accordancewith Section 10(c) of the Act, I hereby issue the follow-ing recommended:ORDER38The Respondent, Ducane Heating Corporation, Black-ville, South Carolina, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Restricting solicitation by employees for Interna-tional Union of Electrical, Radio and Machine Workers,AFL-CIO, or any other labor organization, to anyextent greater than any other employee solicitations arerestricted.(b) Threatening to discontinue doing favors for anyemployee because of his union activities.(c) Threatening employees with discharge or with clo-sure or removal of Respondent's Blackville, South Caro-lina, plant if they choose to be represented by a labor or-ganization.(d) Granting increased benefits to discourage employeesupport for the Union.(e) Threatening employees with loss of direct access torepresentatives of management in connection with griev-ances if the employees choose to be represented by aunion.(f) Threatening employees with the denial of promo-tions and job opportunities for continuing to engage inunion activities.(g) Discharging, suspending, warning, or otherwisediscriminating against employees because of their unionactivities and/or sympathies.(h) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise ofrights guaranteed them under Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Norman Wise immediate and full reinstate-ment to his former position, or, if that job no longerexists, to a substantially equivalent job, without prejudiceto his seniority and other rights and privileges.(b) Make employees Norman Wise and Moses Bryantwhole for any loss of earnings they may have suffered asa result of the discrimination against them, in the mannerset forth in the section herein entitled "The Remedy."(c) Preserve and make available to the Board or any ofits agents, upon request, all records necessary to analyzethe amount of backpay due to Norman Wise and MosesBryant under the terms hereof.'8 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.130 DUCANE HEATING CORPORATION(d) Remove from its records, and destroy, all mentionof or reference to the written warning given to Ran-dolph McCrea on December 1, 1978; the suspension im-posed on Moses Bryant on December 15, 1978; and thedischarge of Norman Wise on December 8, 1978.(e) Post at its Blackville, South Carolina, facilitycopies of the attached notice marked "Appendix."39Copies of said notice, on forms provided by the RegionalDirector for Region II, after being duly signed by an au-39 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."thorized representative of Respondent, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(f) Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the consolidated com-plaint herein be, and it hereby is, dismissed to the extentthat it alleges unfair labor practices other than those spe-cifically found herein.131